Citation Nr: 1029195	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

2.  Entitlement to an initial compensable rating for service-
connected left knee disability.

3.  Entitlement to an initial compensable rating for service-
connected left shoulder disability.

4.  Entitlement to an initial compensable rating for service-
connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1981, 
and from September 2001 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center (AMC), located 
in Washington, DC.  The claims are presently under the 
jurisdiction of the Regional Office (RO) in North Little Rock, 
Arkansas.  The decision in December 2007 granted service 
connection for bilateral hearing loss, and for left knee, left 
shoulder, and right shoulder disabilities, assigning for each a 
zero percent, or noncompensable, evaluation, effective from 
August 19, 2002.  The appellant appealed that decision, and the 
case was referred to the Board for appellate review.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing conducted in May 2009.  A copy of 
the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran was most recently afforded VA examinations concerning 
his four service-connected disabilities now on appeal in May 
2007.  Review of the audio examination shows that the Veteran 
complained of a gradually worsening of hearing acuity beginning 
in 1979, worse in his left ear.  He complained of particular 
difficulty with hearing in crowds and with female voices.  
Audiometry revealed a puretone threshold average of 33.75 
decibels in the right ear and 53.75 decibels in the left ear.  
Speech recognition was found to be 96 percent in the right ear, 
and 94 in the left ear.  These audiometric findings equate to 
Level I hearing in the right ear and, as an exceptional pattern 
of left ear hearing impairment was demonstrated (see 38 C.F.R. 
§ 4.86(b)), Level IV hearing in the left ear.  See 38 C.F.R. 
§§ 4.85 and 4.86, Tables VI and VIA.  When those values are 
applied to Table VII, a noncompensable rating for the Veteran's 
bilateral hearing loss is for application.  38 C.F.R. § 4.85.

A May 2007 VA orthopedic examination report shows that the 
Veteran provided a history of receiving corticosteroid injections 
to his shoulders and of right shoulder arthroscopic surgery.  A 
private operative report, dated in November 1999, shows that the 
Veteran underwent three procedures:  glenohumeral arthropathy 
with debridement of impingement lesion, subacromial 
decompression/acrominoplasty and coracoacromial ligament release, 
and AC (acrominoclavicular) resection.  The Veteran also provided 
a history of treatment for his knees, and complained of problems 
with climbing stairs.  He mentioned that both his shoulder and 
knee pain limited his ability to work, as a maintenance 
supervisor.  

Examination showed that the Veteran, when getting up from a 
seated position, was in obvious pain and exhibited measured 
motion.  His knees were reported to be neither swollen, red, nor 
hot.  No knee ligament laxity was demonstrated.  Full range of 
bilateral knee motion was reported, with pain.  Right shoulder 
pain was also noted, and the examiner commented that the Veteran 
held his shoulder in a "sling" position while at rest.  No 
swelling or obvious deformity was noted.  Range of motion testing 
of the bilateral shoulders was normal, with the exception of some 
limitation of right shoulder internal rotation.  X-ray 
examination, pertaining to the Veteran's left knee, and bilateral 
shoulders, were reported to be normal.  The Board does note, 
however, that a private X-ray report dated in September 1999 
shows a diagnosis, pertaining to the Veteran's right shoulder, of 
chronic impingement with acromial spur with early arthritic 
change of the AC joint.  The supplied diagnoses included, in 
pertinent part, bilateral shoulder pain (worse on the right, with 
limitation of right shoulder rotation).  The Board observes that, 
concerning the veteran's left knee and shoulders, the VA examiner 
did not assess functional impairment due to incoordination, 
weakened movement and excess fatigability in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

A December 2008 private progress note shows that the Veteran was 
seen for evaluation of his shoulders and knees.  He complained of 
right shoulder pain, worse at night.  MRI (magnetic resonance 
imaging) findings were commented upon by the reporting physician; 
he noted that tendinopathy of the supraspinatus was reported to 
be present.  The amount of pain was noted to be a continuous 7-
8/10.  The Veteran also complained of bilateral knee pain.  

At his May 2009 hearing before the undersigned, the Veteran 
testified that his hearing had worsened since he was last 
examined (in May 2007) by VA.  He noted that he had particular 
trouble with left ear hearing while on the telephone, including 
difficulty hearing a female voice.  See page three of hearing 
transcript (transcript).  He also mentioned that it was his 
belief that the method of hearing testing done by VA was 
essentially not sufficient to measure his hearing, as, for 
example, he had great difficult when confronted by background 
noise.  See page 21 of transcript.  He also testified, 
concerning, his left knee, that pain limits what he can do, and 
that he usually is limping by the afternoon.  See pages six and 
seven of transcript.  The Veteran also mentioned that he has 
swelling in his left knee, as well as instability.  See page 
seven of transcript.  He added that his left knee had worsened 
since he was last examined by VA (in March 2007).  See page eight 
of transcript.  The Veteran also commented that his left knee 
disorder caused him to be limited at work, as he had trouble with 
prolonged standing, and was required to avoid stairs.  See page 
nine of transcript.  As concerning his bilateral shoulder 
disorders, the Veteran testified that he experienced limited 
motion and pain.  See pages 11 and 14 of transcript.  He added 
that his condition was worse since he was last examined by VA (in 
May 2007).  See pages 12 and 13 of transcript.  He complained of 
extreme pain, particularly on his right side.  See page 13 of 
transcript.  He also noted that a doctor had told him his bone 
spur removal surgery in 1998 (actually 1999) had never properly 
healed.  See page 19 of transcript.  

When a veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95, para. 11 
(Apr. 7, 1995) (where a claimant affirmatively asserts to the 
Board that a further increase in disability has occurred 
subsequent to the prior examination and decision, an additional 
examination may be required).  As noted, in May 2009 the Veteran 
testified credibly to the effect that his bilateral hearing loss, 
left knee disorder, and bilateral shoulder disorders had all 
grown more severe since the latest VA examinations took place 
almost two years earlier in May 2007.  Hence, the Veteran should 
be scheduled for new examinations.

The Board also observes that the Veteran, with waiver of initial 
RO consideration, submitted additional evidence to the RO in May 
2009.  This evidence, in the form of a VA X-ray report, shows 
that left shoulder (acromioclavicular joint) early degenerative 
changes were noted, with no acute ossesous abnormality of the 
bilateral shoulder.  

The Board also notes that VA General Counsel has held that a 
claimant who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA 
General Counsel has held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, in readjudicating these claims 
the RO must consider the Hart decision.  The Board also notes 
that as the Veteran is deemed to have perfected an appeal to the 
initial ratings assigned following the grant of service 
connection, the Board has characterized these issues in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  

Accordingly, this case is REMANDED for the following development 
and consideration:

1.  The RO/AMC should be afforded a VA 
audio examination to ascertain the severity 
and manifestations of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to the VA examiner, 
and the examiner should review the file 
prior to the examination.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The 
examiner should be aware that the Veteran 
specifically asserts that he has difficulty 
hearing female voices.  The examiner should 
also discuss the effect of the Veteran's 
hearing loss disability on his occupational 
functioning and daily activities.  Martinak 
v. Nicholson, 21 Vet. App. 477, 455-56 
(2007) (recognizing that, because an 
extraschedular rating for hearing loss may 
be appropriate, VA examiners should comment 
on any functional effects of a hearing 
disability).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history (,)" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA orthopedic 
examination so that the nature, extent, and 
severity of his service-connected left knee 
and bilateral shoulder disorders may be 
ascertained.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior to 
the examination.  All appropriate tests and 
studies, including X-rays and range of 
motion studies of the left knee, reported 
in degrees, should be accomplished.  All 
findings should be made available to the 
physician prior to the completion of his or 
her report, and all clinical findings 
should be reported in detail.

The examiner must render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left knee.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  
In addition, after considering the 
Veteran's documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner must identify all impairments 
affecting the left knee.  The examiner 
should specifically indicate whether 
arthritis is present and, if so, whether 
this is supported by X-ray findings.  The 
examiner must report whether there is 
recurrent subluxation or lateral 
instability of the knee and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe."  The examiner 
should also indicate whether, in the left 
knee, there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum.

The examiner should also should also 
provide the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left and right shoulders 
and state whether the Veteran is right hand 
or left hand dominant.  The examiner should 
also report whether there is malunion of 
the left and/or right humerus, and if so, 
whether it is productive of moderate or 
marked deformity.  The examiner should 
state whether there is recurrent 
dislocation of the left and/or right 
humerus at the scapulohumeral joint, and if 
so, whether there are (a) infrequent 
episodes, with guarding of movement only at 
the shoulder level, or (b) frequent 
episodes, with guarding of all arm 
movements.  With respect to the left and 
right humerus, the examiner should state 
whether there is fibrous union, non-union 
(a false flail joint), or loss of the head 
(flail shoulder).  As regards the left and 
right clavicle or scapula, the examiner 
should state whether there is dislocation, 
malunion, or non-union; and, if non-union, 
whether it is with or without loose 
movement.

The examiner should also address whether, 
concerning both of the Veteran's shoulders, 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to be 
additional range of motion loss due to any 
of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left and/or right shoulder is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the Veteran's left and 
right arms are best characterized as:  
limited to (a) shoulder level; (b) midway 
between the side and shoulder level; or (c) 
25 degrees from the side.  With respect to 
bilateral scapulohumeral articulation, the 
examiner should indicate whether there is 
(a) favorable ankylosis, with abduction 
possible to 60 degrees, and the Veteran 
able to reach his mouth and head; 
(b) ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.  The 
examiner should also report any pertinent 
neurological manifestations associated with 
the left and right shoulder disabilities.  
If any related paralysis is found to be 
present, the examiner should identify the 
respective nerve, and indicate whether it 
is complete or incomplete paralysis, and 
whether it is mild, moderate, or severe.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled VA examination, to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, following the completion of 
any other indicated development, and after 
review of any additional evidence to 
include the opinions of VA's General 
Counsel discussed above, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  In so 
doing, the RO should also consider whether 
"staged" ratings are appropriate in light 
of Fenderson.  If the benefit sought on 
appeal remains denied in any respect, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be afforded 
an applicable time to respond thereto.  

The purpose of this REMAND is to ensure due 
process.  The Board does not intimate any 
opinion as to the merits of the case, 
either favorable or unfavorable, at this 
time.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


